DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-8, and 10-13rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1 and 8, the limitations “first data map related to departure driving,” and “second data map related to overtake driving,” are confusing because it is unclear what is included in the meaning of maps for departure and overtake driving. It is also unclear what is the different between departure driving and overtake driving. In addition, it is unclear how a map of departure driving is distinct from a map for overtake driving. For examination purposes, the above limitations are interpreted as ‘-- a first data map, --' and '-- a second data map --'.   Appropriate correction is required.
The terms “smaller," and "higher” in claims 7 and 13 are relative terms which render the claim indefinite. The term “smaller" and "higher” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The correction value and the external air temperature being claimed as smaller and higher respectively do not provide a point of reference to clarify what is considered smaller or higher for the correction value and the temperature.   Appropriate correction is required.
Claims 2, 5-7, and 10-13 are also rejected by virtue of being dependent upon the rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omori (US 2020/0018532 A1) and in view of Sugesawa (US 2005/0086953 A1).
In regards to claim 1, Omori teaches an air conditioning apparatus (see fig. 1) comprising: an evaporator (8, see fig. 1); a temperature sensor (13) configured for detecting a temperature of the evaporator (see paragraph 16); a compressor (4) compressing a refrigerant transmitted to the evaporator (see paragraph 15); a clutch (4b) selectively allowing power transmission from a power source, wherein the power source includes an engine of the vehicle, (from engine 1) of a vehicle to the compressor (see paragraph 14 and fig. 1); and a controller (20, 22, 27) connected to the clutch and configured for controlling the clutch to selectively allow the power transmission (clutch 4b controlled by controller 20, see paragraph 19) according to a result of comparison between a target temperature of the evaporator and the temperature detected by the temperature sensor (based on comparison of the input from temperature sensor 13 and the set temperature Tset, the clutch is controlled, see paragraphs 19 and 35), wherein the controller is configured to set the target temperature based on a driving state of the vehicle (controller ACU 20 sets the target temperature Tset at steps S23-S24, after fuel cutting FC is initiated at steps S11, S18, see figs. 4-5; and wherein FC is initiated after vehicle has been traveling at a speed, see paragraphs 62-63); and wherein the controller is configured to store relationship between the set target temperature and the accelerator pedal depressed amount of the vehicle (APO, based acceleration pedal position assessed by controller 22, see fig. 5 and paragraphs 17, 23), and the vehicle speed (VSP, see fig. 5 and paragraphs 46-50).
However, Omori does not explicitly teach providing a data map including the target evaporator temperature based on accelerator pedal amount and the engine speed; and the data map includes a first data map and a second data map.
Sugesawa teaches a controller (14, 19) configured to include a data map (varying target evaporator temperatures for various vehicle states, see figs. 4-5) of target evaporator temperature (TEO, TEOS, see steps S120, S130, fig. 3) based on decelerated traveling motion/state or vehicle resting state (at steps S110, and S150 respectively, see fig. 3), where the decelerated traveling state or the resting state of the vehicle is judged based on accelerator opening degree and the engine speed (see paragraphs 88, 81, 82; and fig. 5). Also Sugesawa teaches a first data map (target temperature TEO modified to temperature TEOK, see fig. 5 and paragraph 71), and a second data map (target temperature TEO modified to temperature TEOS for decelerated traveling state, see fig. 5 and paragraph 18), wherein the first data map (see fig. 5) relates to a departure driving of the vehicle (TEO relating to the driving state of the vehicle before and/or after the resting state, see fig. 5 and paragraphs 71 and 86) and the second data map relates to the overtake driving of the vehicle (TEO relating to the driving state of the vehicle before resting state, see fig. 5 and paragraph 18).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Omori by setting the target evaporator temperature based on accelerator pedal amount and the engine speed based on the teachings of Sugesawa in order to conserve fuel by effectively utilizing stored cold heat while considering the comfort of the passengers (see paragraph 14, Sugesawa). It would have also been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data map and reprogrammed the controller of Omori as modified by providing first and second data maps associated with vehicle driving states/conditions especially relating to the vehicle start as taught by Sugesawa for storing vehicle departure and overtake data in order to provide an accurate approximation of the cooling load at the time of vehicle speed and compressor torque changes due to variations in vehicle travelling states such as acceleration, deceleration, breaking and overtaking.
In regards to claim 2, Omori teaches that the power source includes an engine (engine 1) of the vehicle (see abstract and fig. 1); however, Omori does not explicitly teach setting/determining target temperature based on accelerator pedal amount and the engine speed.
Sugesawa teaches determining and setting the target cooling/evaporator temperature (TEO, TEOS, see steps S120, S130, fig. 3) based on decelerated traveling motion/state or vehicle resting state (at steps S110, and S150 respectively, see fig. 3), where the decelerated traveling state or the resting state of the vehicle is judged based on accelerator opening degree and the engine speed (see paragraphs 88, 81, 82; and fig. 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Omori by setting the target evaporator temperature based on accelerator pedal amount and the engine speed based on the teachings of Sugesawa in order to conserve fuel by effectively utilizing stored cold heat while considering the comfort of the passengers (see paragraph 14, Sugesawa).
In regards to claim 5, Omori as modified teaches the limitations of the claim 5 except using data maps based on vehicle speed with respect to predetermined reference speed.
However, Sugesawa teaches that the controller is configured to select the first data map of target temperature when the vehicle speed is less than a predetermined reference speed (vehicle rest state for target temperature TEOK is set based on vehicle speed being less than alpha km/hr, see paragraph 70 and figs. 5 and 3); and configured to select the second data map of target temperature when the vehicle speed is equal to or greater than a predetermined reference speed (vehicle decelerated state for target temperature TEOS is set based on vehicle speed being equal to or greater than alpha km/hr, see paragraph 66 and figs. 5 and 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Omori as modified by setting target temperature as per first and second data maps based on vehicle speed with respect to the predetermined speed based on the teachings of Sugesawa in order to allow power conservation by tailoring the method of satisfying cooling load according to the power available to operate the compressor and the refrigeration system.
In regards to claim 1, Omori teaches an air conditioning apparatus (see fig. 1) comprising: an evaporator (8, see fig. 1); a temperature sensor (13) configured for detecting a temperature of the evaporator (see paragraph 16); a compressor (4) compressing a refrigerant transmitted to the evaporator (see paragraph 15); a clutch (4b) selectively allowing power transmission from a power source (from engine 1) of a vehicle to the compressor (see paragraph 14 and fig. 1); and a controller (20, 22, 27) connected to the clutch and configured for controlling the clutch to selectively allow the power transmission (clutch 4b controlled by controller 20, see paragraph 19) according to a result of comparison between a target temperature of the evaporator and the temperature detected by the temperature sensor (based on comparison of the input from temperature sensor 13 and the set temperature Tset, the clutch is controlled, see paragraphs 19 and 35), wherein the controller is configured to set the target temperature (at step S24) based on a driving state of the vehicle (controller ACU 20 sets the target temperature Tset at steps S23-S24, based on the vehicle speed assessment at step S14, which represents either accelerating, decelerating driving state of the vehicle, see fig. 4 and paragraphs 50, 60-62 and 64-67); and wherein the controller is configured to store relationship between the set target temperature and the accelerator pedal depressed amount of the vehicle (APO, based acceleration pedal position assessed by controller 22, see fig. 5 and paragraphs 17, 23), and the vehicle speed (VSP, see fig. 5 and paragraphs 46-50).
However, Omori does not explicitly teach providing a data map including the target evaporator temperature based on accelerator pedal amount and the engine speed; and the data map includes a first data map and a second data map.
Sugesawa teaches a controller (14, 19) configured to include a data map (varying target evaporator temperatures for various vehicle states, see figs. 4-5) of target evaporator temperature (TEO, TEOS, see steps S120, S130, fig. 3) based on decelerated traveling motion/state or vehicle resting state (at steps S110, and S150 respectively, see fig. 3), where the decelerated traveling state or the resting state of the vehicle is judged based on accelerator opening degree and the engine speed (see paragraphs 88, 81, 82; and fig. 5). Also Sugesawa teaches a first data map (target temperature TEO modified to temperature TEOK, see fig. 5 and paragraph 71), and a second data map (target temperature TEO modified to temperature TEOS for decelerated traveling state, see fig. 5 and paragraph 18), wherein the first data map (see fig. 5) relates to a departure driving of the vehicle (TEO relating to the driving state of the vehicle before and/or after the resting state, see fig. 5 and paragraphs 71 and 86) and the second data map relates to the overtake driving of the vehicle (TEO relating to the driving state of the vehicle before resting state, see fig. 5 and paragraph 18).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Omori by setting the target evaporator temperature based on accelerator pedal amount and the engine speed based on the teachings of Sugesawa in order to conserve fuel by effectively utilizing stored cold heat while considering the comfort of the passengers (see paragraph 14, Sugesawa). It would have also been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data map and reprogrammed the controller of Omori as modified by providing first and second data maps associated with vehicle driving states/conditions especially relating to the vehicle start as taught by Sugesawa for storing vehicle departure and overtake data in order to provide an accurate approximation of the cooling load at the time of vehicle speed and compressor torque changes due to variations in vehicle travelling states such as acceleration, deceleration, breaking and overtaking.
In regards to claim 2, Omori teaches that the power source includes an engine (engine 1) of the vehicle (see abstract and fig. 1); however, Omori does not explicitly teach setting/determining target temperature based on accelerator pedal amount and the engine speed.
Sugesawa teaches determining and setting the target cooling/evaporator temperature (TEO, TEOS, see steps S120, S130, fig. 3) based on decelerated traveling motion/state or vehicle resting state (at steps S110, and S150 respectively, see fig. 3), where the decelerated traveling state or the resting state of the vehicle is judged based on accelerator opening degree and the engine speed (see paragraphs 88, 81, 82; and fig. 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Omori by setting the target evaporator temperature based on accelerator pedal amount and the engine speed based on the teachings of Sugesawa in order to conserve fuel by effectively utilizing stored cold heat while considering the comfort of the passengers (see paragraph 14, Sugesawa).
In regards to claim 5, Omori as modified teaches the limitations of the claim 5 except using data maps based on vehicle speed with respect to predetermined reference speed.
However, Sugesawa teaches that the controller is configured to select the first data map of target temperature when the vehicle speed is less than a predetermined reference speed (vehicle rest state for target temperature TEOK is set based on vehicle speed being less than alpha km/hr, see paragraph 70 and figs. 5 and 3); and configured to select the second data map of target temperature when the vehicle speed is equal to or greater than a predetermined reference speed (vehicle decelerated state for target temperature TEOS is set based on vehicle speed being equal to or greater than alpha km/hr, see paragraph 66 and figs. 5 and 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Omori as modified by setting target temperature as per first and second data maps based on vehicle speed with respect to the predetermined speed based on the teachings of Sugesawa in order to allow power conservation by tailoring the method of satisfying cooling load according to the power available to operate the compressor and the refrigeration system.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omori (US 2020/0018532 A1) in view of Sugesawa as applied to claim 1 above and further in view of Nakamura (US 2004/0172960 A1).
In regards to claim 6, Omori as modified teaches the limitations of the claim 6 except that the controller is configured to correct the target temperature by multiplying the target temperature set using the data map by a correction value depending on an external air temperature, and wherein the controller is configured to determine when the clutch is to selectively allow the power transmission based on the corrected target temperature.
However, Nakamura teaches a controller (at least controllers 7, 8, 9) configured to correct the target temperature (see paragraphs 74-75) by multiplying the target temperature by a correction value (multiplying the set temperature by a coefficient, see paragraphs 108-109) depending on a detected external air temperature (outdoor temperature by sensor 33 is registered at step S10, see paragraphs 45, 54, before corrected the evaporator temperature at step S142, see fig. 6 and paragraphs 73-74), and wherein the controller is configured to determine when the clutch is to selectively allow the power transmission based on the corrected target temperature (clutch is controlled, see paragraph 73, as shown at step S160 as a compressor control operation, see fig. 3B and paragraph 6, based on the corrected target evaporator temperature, see paragraph 75).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Omori as modified to correct target temperature by multiplying it by a correction value depending on external air temperature, and to determine clutch operation based on the corrected target temperature as taught by Nakamura in order to adjust the cooling load by resetting the target evaporator temperature based on the ability of the compressor to satisfy the load due to operating in a normal mode or a cut control mode (see abstract and paragraphs 5-6 and 75, Nakamura).
In regards to claim 7, Omori as modified teaches the limitations of the claim 7 except that the correction value is set to be smaller as the external air temperature is higher.
However, Nakamura teaches that the correction value (decrement value, see paragraph 75 and fig. 6) is set smaller (decrement value increases the target evaporator temperature to above the lowest evaporator temperature, see fig. 6 and paragraph 75) as the external air temperature is higher (external air temperature measured at step S10 by sensor 33 remains same while decrement value increases the target temperature, see paragraphs 54 and 45).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Omori as modified by setting a smaller value for the correction value as the outside air temperature is higher as taught by Nakamura in order to improve efficiency of the system by adjusting the cooling load on the compressor by reducing the difference between the target evaporator temperature and the lowest evaporator temperature with respect to higher external air temperature because the load on the system depends upon the temperature of the outside air.

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugesawa (US 2005/0086953 A1) and in view of Omori (US 2020/0018532 A1).
In regards to claim 8, Sugesawa teaches a method of controlling an air conditioning apparatus (see fig. 1) including an evaporator (6); a temperature sensor (13) configured for detecting a temperature of the evaporator (see paragraph 16); a compressor (4) compressing a refrigerant transmitted to the evaporator (see paragraph 38); a clutch (9) selectively allowing power transmission from a power source (from engine 11 via clutch 9, see paragraph 36) of a vehicle to the compressor (to compressor 2, see paragraph 36 and fig. 1); and a controller (14, 17, 19) connected to the clutch and configured for controlling the clutch to selectively allow the power transmission (clutch 9 controlled by control, see paragraph 36), the method comprising:
receiving, by the controller (14, 17, 19), detected values of an accelerator pedal depressed amount of the vehicle, a vehicle speed, and a revolutions per minute (RPM) of an engine in the vehicle (via sensor group 19a determine engine, vehicle speeds and accelerator opening degree, see paragraph 66 and fig. 5);
determining, by the controller, a driving state of the vehicle based on the detected value of the vehicle speed (decelerated traveling state or resting state of the vehicle based on the vehicle speed, see paragraphs 66 and 70),
selecting a data map including a target temperature of the evaporator, which is stored in advance (varying target evaporator temperatures for various vehicle states as part of the program stored in the control unit 14, see figs. 4-5; Also TEO, TEOS, TEOK, see steps S120, S130, S160, fig. 3), where the target temperature depends upon the decelerated traveling motion/state or vehicle resting state (at steps S110, and S150 respectively, see fig. 3), where the decelerated traveling state or the resting state of the vehicle is judged based on accelerator opening degree and the engine speed (see paragraphs 88, 81, 82; and fig. 5); and setting the target temperature of the evaporator by applying accelerator and engine speed values to the data map (see fig. 5); wherein the data map includes a first data map (target temperature TEO modified to temperature TEOK, see fig. 5 and paragraph 71), and a second data map (target temperature TEO modified to temperature TEOS for decelerated traveling state, see fig. 5 and paragraph 18), wherein the first data map (see fig. 5) relates to a departure driving of the vehicle (TEO relating to the driving state of the vehicle before and/or after the resting state, see fig. 5 and paragraphs 71 and 86) and the second data map relates to the overtake driving of the vehicle (TEO relating to the driving state of the vehicle before resting state, see fig. 5 and paragraph 18).
However, Sugesawa does not explicitly teach controlling clutch according to a result of comparison between a target temperature of the evaporator and the temperature detected by the temperature sensor.
Omori teaches a method of controlling an air conditioning apparatus (controlling refrigeration cycle including compressor 4 by at least controllers 20, 22, 27, see figs. 1-3) including an evaporator (8), a temperature sensor (13) configured for detecting a temperature of the evaporator (see paragraph 16), a compressor (4) compressing a refrigerant transmitted to the evaporator (see paragraph 15), a clutch (4b) selectively allowing power transmission from a power source of a vehicle (from engine 1) to the compressor (see paragraph 14 and fig. 1), and a controller (20, 22, 27) connected to the clutch, the method comprising: receiving, by the controller, detected values (see paragraph 17) of an accelerator pedal depressed amount of the vehicle (APO sensor detecting pedal position), a vehicle speed (VSP sensor), and a revolutions per minute (RPM) of an engine in the vehicle (Ne engine speed sensor, see paragraph 17); determining, by the controller, a driving state of the vehicle (coasting state, see paragraph 63 or FC state, see fig. 4 and paragraphs 62-63) based on the detected value of the vehicle speed (determining fuel cutting FC state at steps S11 and S18 based on vehicle traveling speed, see paragraphs 62-63); and determining, by the controller, of when the clutch is to selectively allow the power transmission according to a result of comparison between the target temperature of the evaporator and the temperature detected by the temperature sensor (determining by controller 20 to control clutch 4b in a state when temperature difference between detected temperature and the set temperature exists, see paragraphs 19 and 58); and controlling, by the controller, the clutch to selectively allow the power transmission (clutch 4b controlled by controller 20, see paragraph 19) according to the result of comparison between the target temperature of the evaporator and the temperature detected by the temperature sensor (based on comparison of the input from temperature sensor 13 and the set temperature Tset, the clutch is controlled to reach the set temperature value, see paragraphs 19 and 35).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Sugesawa by controlling the clutch based on a comparison of target temperature with the sensed evaporator temperature based on the teachings of Omori in order to conserve fuel by effectively utilizing stored cold heat while considering the comfort of the passengers and while reducing waste of power by disconnecting the clutch during low thermal load operations.
In regards to claim 10, Sugesawa as modified teaches the limitations of claim 10 and further discloses that the controller is configured to select the first data map of target temperature when the vehicle speed is less than a predetermined reference speed (vehicle rest state for target temperature TEOK is set based on vehicle speed being less than alpha km/hr, see paragraph 70 and figs. 5 and 3); and configured to select the second data map of target temperature when the vehicle speed is equal to or greater than a predetermined reference speed (vehicle decelerated state for target temperature TEOS is set based on vehicle speed being equal to or greater than alpha km/hr, see paragraph 66 and figs. 5 and 3).

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugesawa in view of Omori as applied to claim 8 above and further in view of Nakamura (US 2004/0172960 A1).
In regards to claim 11, Sugesawa as modified teaches the limitations of the claim 11 and further teaches a sensor (16) to detect external air temperature (see paragraph 41); however, Sugesawa does not explicitly teach correcting the target temperature by multiplying the target temperature set using the data map by a correction value depending on the external air temperature.
Nakamura teaches a controller (at least controllers 7, 8, 9) configured to receive an external air temperature (by sensor 33) after setting target temperature (returning to step S10 after step S160, where target evaporator temperature is set, see figs. 3 and paragraphs 73-75) and correcting the target temperature (see paragraphs 74-75) by multiplying the target temperature by a correction value (multiplying the set temperature by a coefficient, see paragraphs 108-109) depending on an external air temperature (outdoor temperature by sensor 33 is registered at step S10, see paragraphs 45, 54, before corrected the evaporator temperature at step S142, see fig. 6 and paragraphs 73-74).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller in the method of Sugesawa as modified to correct target temperature by multiplying it by a correction value depending on external air temperature as taught by Nakamura in order to adjust the cooling load by resetting the target evaporator temperature based on the ability of the compressor to satisfy the load due to operating in a normal mode or a cut control mode (see abstract and paragraphs 5-6 and 75, Nakamura).
In regards to claim 12, Sugesawa as modified teaches the limitations of claim 12 except determining when the clutch is to selectively allow the power transmission based on the comparison of the corrected target temperature and the temperature detected by the temperature sensor.
However, Nakamura teaches a controller (at least controllers 7, 8, 9) configured to correct the target temperature (see paragraphs 74-75) by multiplying the target temperature by a correction value (multiplying the set temperature by a coefficient, see paragraphs 108-109) depending on an external air temperature (outdoor temperature by sensor 33 is registered at step S10, see paragraphs 45, 54, before corrected the evaporator temperature at step S142, see fig. 6 and paragraphs 73-74), and wherein the controller is configured to determine when the clutch is to selectively allow the power transmission (clutch is controlled, see paragraph 73, as shown at step S160 as a compressor control operation, see fig. 3B and paragraph 6) based on the comparison of corrected target temperature with the detected temperature by the sensor (based on the comparison of corrected target evaporator temperature with the lowest detected evaporator temperature, controlling the compressor control step S160 by clutch operation, see paragraphs 75, 73 and 6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller in the method of Sugesawa as modified to determine clutch operation based on the comparison of corrected target temperature with the detected evaporator temperature as taught by Nakamura in order to improve efficiency of the air conditioning apparatus by managing work amount of the compressor according to varying load (see paragraph 3, Nakamura).
In regards to claim 13, Sugesawa as modified teaches the limitations of the claim 13 except that the correction value is set to be smaller as the external air temperature is higher.
However, Nakamura teaches that the correction value (decrement value, see paragraph 75 and fig. 6) is set smaller (decrement value increases the target evaporator temperature to above the lowest evaporator temperature, see fig. 6 and paragraph 75) as the external air temperature is higher (external air temperature measured at step S10 by sensor 33 remains same while decrement value increases the target temperature, see paragraphs 54 and 45).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sugesawa as modified by setting a smaller value for the correction value as the outside air temperature is higher as taught by Nakamura in order to improve efficiency of the air conditioning system by adjusting the cooling load on the compressor by reducing the difference between the target evaporator temperature and the lowest evaporator temperature with respect to higher external air temperature because the load on the system depends upon the temperature of the outside air.

Claims 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugesawa (US 2005/0086953 A1) and in view of Omori (US 2020/0018532 A1).
In regards to claim 1, Sugesawa teaches an air conditioning apparatus (see fig. 1) comprising: an evaporator (6); a temperature sensor (13) configured for detecting a temperature of the evaporator (see paragraph 16); a compressor (4) compressing a refrigerant transmitted to the evaporator (see paragraph 38); a clutch (9) selectively allowing power transmission from a power source (from engine 11 via clutch 9, see paragraph 36) of a vehicle to the compressor (to compressor 2, see paragraph 36 and fig. 1); and a controller (14, 17, 19) connected to the clutch and configured for controlling the clutch to selectively allow the power transmission (clutch 9 controlled by control, see paragraph 36), wherein the controller is configured to set the target temperature (at steps S120, S130, S190, and S160) based on a driving state of the vehicle (based on decelerated state or the resting states at steps S110 and S150 respectively, see fig. 3 and paragraph 67). Also Sugesawa teaches a controller (14, 19) configured to include a data map (varying target evaporator temperatures for various vehicle states, see figs. 4-5) of target evaporator temperature (TEO, TEOS, see steps S120, S130, fig. 3) based on decelerated traveling motion/state or vehicle resting state (at steps S110, and S150 respectively, see fig. 3), where the decelerated traveling state or the resting state of the vehicle is judged based on accelerator opening degree and the engine speed (see paragraphs 88, 81, 82; and fig. 5); and the controller (14, 19) configured to include a data map (varying target evaporator temperatures for various vehicle states, see figs. 4-5) of target evaporator temperature (TEO, TEOS, TEOK, see steps S120, S130, S160, fig. 3) based on decelerated traveling motion/state or vehicle resting state (at steps S110, and S150 respectively, see fig. 3), where the decelerated traveling state or the resting state of the vehicle is judged based on accelerator opening degree and the engine speed (see paragraphs 88, 81, 82; and fig. 5); and a first data map (target temperature TEO modified to temperature TEOK, see fig. 5 and paragraph 71), and a second data map (target temperature TEO modified to temperature TEOS for decelerated traveling state, see fig. 5 and paragraph 18), wherein the first data map (see fig. 5) relates to a departure driving of the vehicle (TEO relating to the driving state of the vehicle before and/or after the resting state, see fig. 5 and paragraphs 71 and 86) and the second data map relates to the overtake driving of the vehicle (TEO relating to the driving state of the vehicle before resting state, see fig. 5 and paragraph 18).
However, Sugesawa does not explicitly teach controlling clutch according to a result of comparison between a target temperature of the evaporator and the temperature detected by the temperature sensor.
Omori teaches an air conditioning apparatus (see fig. 1) comprising: a clutch (4b) selectively allowing power transmission from a power source (from engine 1) of a vehicle to the compressor (see paragraph 14 and fig. 1); and a controller (20, 22, 27) connected to the clutch and configured for controlling the clutch to selectively allow the power transmission (clutch 4b controlled by controller 20, see paragraph 19) according to a result of comparison between a target temperature of the evaporator and the temperature detected by the temperature sensor (based on comparison of the input from temperature sensor 13 and the set temperature Tset, the clutch is controlled, see paragraphs 19 and 35); wherein the controller is configured to set the target temperature based on a driving state of the vehicle (controller ACU 20 sets the target temperature Tset at steps S23-S24, after fuel cutting FC is initiated at steps S11, S18, see figs. 4-5; and wherein FC is initiated after vehicle has been traveling at a speed, see paragraphs 62-63); and wherein the controller is configured to store relationship between the set target temperature and the accelerator pedal depressed amount of the vehicle (APO, based acceleration pedal position assessed by controller 22, see fig. 5 and paragraphs 17, 23), and the vehicle speed (VSP, see fig. 5 and paragraphs 46-50).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Sugesawa by controlling the clutch based on a comparison of target temperature with the sensed evaporator temperature based on the teachings of Omori in order to conserve fuel by effectively utilizing stored cold heat while considering the comfort of the passengers and while reducing waste of power by disconnecting the clutch during low thermal load operations.
In regards to claim 2, Sugesawa teaches that the power source includes an engine (engine 11) of the vehicle (see abstract); and the controller is configured to determine and set the target cooling/evaporator temperature (TEO, TEOS, TEOK, see steps S120, S130, S160, fig. 3) based on decelerated traveling motion/state or vehicle resting state (at steps S110, and S150 respectively, see fig. 3), where the decelerated traveling state or the resting state of the vehicle is judged based on accelerator opening degree and the engine speed (see paragraphs 88, 81, 82; and fig. 5).
In regards to claim 5, Sugesawa as modified teaches the limitations of claim 5 and further discloses that the controller is configured to select the first data map of target temperature when the vehicle speed is less than a predetermined reference speed (vehicle rest state for target temperature TEOK is set based on vehicle speed being less than alpha km/hr, see paragraph 70 and figs. 5 and 3); and configured to select the second data map of target temperature when the vehicle speed is equal to or greater than a predetermined reference speed (vehicle decelerated state for target temperature TEOS is set based on vehicle speed being equal to or greater than alpha km/hr, see paragraph 66 and figs. 5 and 3).

Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive. In response to applicant's argument "because departure and overtake are known terms, the claims are definite," the examiner maintains the indefinite rejection of claims 1 and 8 because even if the words “departure” and “overtake” are known in the english language, it is unclear what is the scope of the terms “departure driving” and “overtake driving” in claims 1 and 8.
In response to applicant's argument "two relative terms together make the claims definite," the examiner maintains the indefinite rejection of claims 7 and 13 because both “smaller” and “higher” do not define boundaries for any of the claimed terms and they don’t describe a definite relationship between correction value and the external air temperature in claims 7 and 13.
In response to applicant's argument "data map in fig. 5 of Sugesawa describes a vehicle rest state, which is in contrast to the claimed departure driving of the vehicle," the examiner maintains the rejection of claims 1 and 8 because the claimed departure driving would include the rest state of the vehicle before departing and the first data map of fig. 5 of Sugesawa includes the rest state and other vehicle states before and after rest state, which include vehicle operating at a speed (see fig. 5).
In response to applicant's argument "data map in fig. 5 of Sugesawa describes a vehicle decelerated traveling state, which is in contrast to the claimed overtake driving of the vehicle," the examiner maintains the rejection of claims 1 and 8 because the claimed overtake driving would include overtaking by other vehicles due to claimed the vehicle slowing down (i.e. decelerating) and the second data map of fig. 5 of Sugesawa includes the vehicle operating at a speed, which includes overtaking the vehicles at rest or vehicles moving at slower speed (see fig. 5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MERAJ A SHAIKH/Examiner, Art Unit 3763                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /NELSON J NIEVES/Primary Examiner, Art Unit 3763